Crew III, J.
Appeal from an order of the County Court of Broome County (Mathews, J.), entered January 12, 2005, which classified defendant as a risk level III sex offender pursuant to the Sex Offender Registration Act.
The sole issue raised by defendant is whether County Court, in assigning 20 points to defendant’s total risk factor score for his unsatisfactory conduct and sexual misconduct while under probation supervision, properly relied upon certain probation violation records that had not been formally submitted into evidence by the People. Notably, defendant is not claiming that the records, if assumed to be appropriately before the court, fail to support the assessment of the 20 points. With that in mind, we find that County Court acted within its authority in considering the records, which were a part of the court’s official file and were related to prior proceedings over which the court presided and which resulted in admissions by defendant. To that end, we note that County Court was empowered to contemplate facts that were elicited during those previous proceedings (see Correction Law § 168-n [3]). As such, under the particular circumstances of this case, we discern no basis to interfere.
Cardona, P.J., Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.